Title: Thomas Jefferson to Mathew Carey, 1 September 1816
From: Jefferson, Thomas
To: Carey, Mathew


          
            
              Sir
              Monticello. Sep. 1. 16.
            
            Mr Correa has favored me with a copy of your catalogue of Dr Priestly’s library, on which I have found the articles underwritten, which I will pray you to forward to me, or such of them as remain on hand, to Richmond to the address of Messrs Gibson & Jefferson merchants there, who will pay the freight. I believe there are few weeks or days without a vessel sailing from Philadelphia for Richmond. so soon as you will be so good as to inform me of the amount of those on hand & forwarded, it shall be remitted to you. Accept the assurances of my continued esteem & respect.
            
              Th: Jefferson
            
          
          
            
              
                page
                
              
              
                 7.
                Bedae ecclesiastica historia. 18mo 0. D 75 c
              
              
                23.
                the Lord’s prayer in 100. languages. 4to 3.
              
              
                26.
                Metaphrasis psalmorum. à Duport. 12mo 1.
              
              
                31.
                Priestley’s harmony of the Evangelists. Greek. 4to 5.D.
              
              
                37.
                Van Dale super Aristaea. 4to 2.D.
              
              
                40.
                Abercrombie on plants & trees. 2. v. 12mo 1.25
              
              
                41.
                Bonnycastle’s Algebra. 12mo .50
              
              
                52.
                Potter’s Mathematics 8vo 1.25
              
              
                58.
                Aristotelis de poeticâ. Gr. Lat. .75
              
              
                
                Anacreon à Barnes. Gr. Lat. 18mo .50
              
              
                61.
                Buffier traité des premiers verités. 12mo .75
              
              
                62.
                Bruckeri institutiones historiae Philos. 8vo 2.D.
              
              
              
                71.
                Grotius’s Annals. Eng. 12mo 1.25
              
              
                
                Grammatica Anglo-Saxonica Hickesii. 4to 3.50
              
              
                78.
                Kusterus de verbis mediis. 12mo .50
              
              
                82.
                Mair’s Tyro’s dictionary. 12mo .62½
              
              
                86.
                Potter’s antiquities. 2. v. 8vo 4.
              
              
                
                Portroyal Greek primitives. 8vo 1.75
              
              
                91.
                Schrevelii Lexicon. 8vo 2.
              
              
                
                Somneri Vocabularium Anglo-Sax. à Benson. 8vo 2.D.
              
              
                92.
                Thucydides, Platonis, et Lysiae orationes. Gr. Lat. 8vo 1.75
              
              
                93.
                Polydori Virgilii Angl. hist. 8vo 2.D.
              
            
          
        